JB, represented by new counsel, and KW, represented by his public defender, both eventually pled guilty.
Violations : The parties agree that Respondent violated these Indiana Professional Conduct Rules prohibiting the following misconduct:
1.1: Failure to provide competent representation.
1.7(a): Representing a client when the representation involves a concurrent conflict of interest.
5.3(b): Failure to make reasonable efforts to ensure that the conduct of a nonlawyer employee over whom the lawyer has direct supervisory authority is compatible with the professional obligations of the lawyer.
Discipline : The parties propose the appropriate discipline is a public reprimand. This discipline is consistent with that imposed in other cases involving similar misconduct. See Matter of Godshalk, 987 N.E.2d 1095 (Ind. 2013). The Court, having considered the submissions of the parties, *458now approves the agreed discipline and imposes a public reprimand for Respondent's misconduct.
The costs of this proceeding are assessed against Respondent.
All Justices concur.